Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 January 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-11 is the inclusion of the limitations of a printing apparatus that includes a head unit having a support portion configured to support a plurality of heads configured to discharge a droplet in a discharge direction; the support portion is provided with at least one protruding portion protruding from a bottom surface of the support portion in the discharge direction, and the bottom of the carriage is provided with an insertion hole through which the at least one protruding portion is inserted, and a biasing member configured to bias the support portion in an intersecting direction intersecting with the discharge direction in a state where the at least one protruding portion is inserted through the insertion hole.  It is these limitations found in the claims, as they are claimed in the combination of, that has .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tomoguchi (US 10,668,735) discloses a printing fluid cartridge is inserted into a printing fluid consuming apparatus in an insertion direction crossing a gravitational direction and attached thereto in a first posture.  Nagashima et al (US 2015/0077484) disclose a liquid container that can be mounted to a mounting portion where protrusion portions are respectively provided on the fifth surface side and the sixth surface side of at least one of the third surface and the fourth surface, and the protrusion portions come into contact with the mounting portion.  Yoshino et al (US 2011/0205284) disclose a liquid ejecting system that includes: a liquid ejecting head; a container holder to which a liquid accommodating container main body is detachably attached; a circuit substrate; a connector terminal which is attached to a side face of the container holder; and a movement member which is provided in the container holder.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853